
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.38


ADDENDUM TO THE
GILEAD SCIENCES, INC.
DEFERRED COMPENSATION PLAN
JULY 19, 2001


        This Addendum to the Gilead Sciences, Inc. Deferred Compensation Plan
(the "Plan") and its Adoption Agreement (the "Adoption Agreement") is effective
concurrent with the initial adoption of the Plan by the Board of Directs of
Gilead Sciences, Inc. and is intended to set forth certain provisions of the
Plan and the Adoption Agreement. The Addendum has been prepared as a separate
document at the request and for the convenience of the Plan's recordkeeper and
not for any legal or regulatory reason.

Adoption Agreement

        1.    Section 1.3(a) of the Adoption Agreement is deleted in its
entirety and replaced with the following:

        (a)    Only those Employees and Non-Employee Directors listed in
Attachment A will be eligible to participate in the Plan.    

        2.    Section 1.4 of the Adoption Agreement is amended by adding the
following new paragraphs at the end of the section:

        For purposes of determining Contributions under the Plan, Annual
Retainer shall be defined in Section 2.1(a)(28).

        For purposes of determining Contributions under the Plan, Bonus shall be
defined in Section 2.1(a)(29).

        For purposes of determining Contributions under the Plan, Salary shall
be defined in Section 2.1(a)(31).

        3.    Section 1.5(a) of the Adoption Agreement is deleted in its
entirety and replaced with the following:

        (a)    Deferral Contributions.    The Employer shall make a Deferral
Contribution in accordance with Section 4.1 on behalf of each Participant who
has an executed Salary/Bonus/Annual Retainer reduction agreement in effect with
the Employer for the Plan Year (or portion of the Plan Year) in question, not to
exceed:

(1)70% of Salary for that Plan Year; and/or

(2)100% of Bonus for that Plan Year; and/or

(3)100% of the Annual Retainer for that Plan Year.

        4.    Section 1.6 of the Adoption Agreement is deleted in its entirety
and replaced with the following:

        (a)    Normal Distribution.    A Participant may elect to receive a
distribution or commence distributions from his Account pursuant to Section 8.2
upon attainment of one of the following ages and may further elect to receive a
distribution from his Account pursuant to Section 8.2 either (i) five (5) years
following the date of the Participant's termination of service with the
Employer, (ii) two

1

--------------------------------------------------------------------------------

(2) years following the date of such termination or (iii) immediately following
the date of such termination:

75
70
65
60
55
50

        (b)    Early Distribution.    Notwithstanding a Participant's election
to receive a distribution as set forth in Section 1.6(a) above, pursuant to
Section 7.9 of the Plan a Participant may elect at any time to receive an Early
Distribution of all or a portion of his Account; provided, however, that a
Participant will receive only 90% of the portion of his Account balance
requested to be distributed, and the remaining 10% will be forfeited permanently
to the Employer; provided further, however, that if a Participant withdraws any
portion of his Account balance, he will be barred from further participation in
the Plan until the first day of the Plan Year following the conclusion of a
twelve (12) month period beginning on the date the early distribution occurs.

Plan Document

        5.    The Table of Contents is revised in accordance with this Addendum
to the Gilead Sciences, Inc. Deferred Compensation Plan.

        6.    The Preamble of the Plan is deleted in its entirety and replaced
with the following:

        It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for
non-employee members of the Board of Directors and a select group of management
or highly compensated employees for purposes of Title I of ERISA.

        7.    Section 2.1(a)(6) of the Plan is amended by replacing "402(a)(8)"
with "402(e)(3)." Section 2.1(a)(6) of the Plan is further amended by adding the
following new sentence at the end of the first paragraph:

        Notwithstanding the foregoing, Compensation shall not include employee
referral awards or severance payments.

        8.    Section 2.1(a)(15) of the Plan is deleted in its entirety and
replaced with the following:

(15)[Reserved.]

        9.    Section 2.1(a)(17) of the Plan is deleted in its entirety and
replaced with the following:

(17)"Participant" means any Employee or Non-Employee Director who participates
in the Plan in accordance with Article 3 hereof.

        10.  A new Section 2.1(a)(28) of the Plan is added as follows:

(28)"Annual Retainer" means the annual retainer paid to a Non-Employee Director.

        11.  A new Section 2.1(a)(29) of the Plan is added as follows:

(29)"Bonus" means an Employee's bonus paid pursuant to the Company's Management
Bonus Plan.

        12.  A new Section 2.1(a)(30) of the Plan is added as follows:

(30)"Non-Employee Director" means a non-employee member of the Board of
Directors of the Employer.

2

--------------------------------------------------------------------------------



        13.  A new Section 2.1(a)(31) of the Plan is added as follows:

(31)"Salary" means an Employee's base salary.

        14.  A new Section 3.4 of the Plan is added as follows:

        3.4    Director Participation.    An eligible Non-Employee Director (as
set forth in Section 1.3(a)) will become a Participant in the Plan on the first
Entry Date after which he becomes an eligible Non-Employee Director if he has
filed an election pursuant to Section 4.1. If the eligible Non-Employee Director
does not file an election pursuant to Section 4.1 prior to his first Entry Date,
then the eligible Non-Employee Director will become a Participant in the Plan as
of the first day of a Plan Year for which he has filed an election.

        15.  Section 4.1 of the Plan is deleted in its entirety and replaced
with the following:

        4.1    Deferral Contributions.    Each Participant may elect to execute
a Salary/Bonus/Annual Retainer reduction agreement with the Employer to reduce
his Compensation or Annual Retainer by a specified percentage not exceeding the
percentage set forth in Section 1.5(a) and equal to a whole number multiple of
one (1) percent. Such agreement shall become effective on the first day of the
period as set forth in the Participant's election. The election will be
effective to defer Compensation or Annual Retainer relating to all services
performed in the Plan Year. A new election must be made prior to each Plan Year
in order for a Participant to continue participation in the Plan for that Plan
Year. A new election, other than the Participant's initial election under the
Plan, will be effective as of the first day of the following Plan Year and will
apply only to Compensation or Annual Retainers payable with respect to services
rendered after such date. Amounts credited to a Participant's Account prior to
the effective date of any new election will not be affected and will be paid in
accordance with that prior election. The Employer shall credit an amount to the
Account maintained on behalf of the Participant corresponding to the amount of
the Compensation or Annual Retainer reduction. Under no circumstances may a
Salary/Bonus/Annual Retainer reduction agreement be adopted retroactively. A
Participant may not revoke a Salary/Bonus/Annual Retainer reduction agreement
for a Plan Year during that year.

        16.  Section 7.1 of the Plan is deleted in its entirety and replaced
with the following:

        7.1    Distribution Election.    Each Participant shall designate on his
Salary/Bonus/Annual Retainer reduction agreement election form timing and method
of the distribution of Plan benefits as provided in Article 8 hereof.

        17.  A new Section 7.8 of the Plan is added as follows:

        7.8    Definition of Hardship.    "Hardship" means any severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or the Participant's dependent (as defined in
Section 152(a) of the Code), loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseen circumstances arising as a result
of events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend on the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is or
may be relieved (i) through reimbursement or compensation by insurance or
otherwise; (ii) by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
(iii) by cessation of deferrals under the Plan. Furthermore, examples of events
that would not be considered unforeseeable emergencies include the need to send
a Participant's child to college or the desire to purchase a home.

        18.  A new Section 7.9 of the Plan is added as follows:

        7.9    Effect of Early Distribution.    If a Participant, pursuant to
Section 1.6(d), elects to receive a distribution of all or a portion of his
Account on a date prior to that established under the Plan, including the
Adoption Agreement and the Participant's election form, the amount distributed
shall equal 90% of the portion of the Participant's Account balance requested to
be distributed, and the remaining

3

--------------------------------------------------------------------------------

portion shall be treated as forfeited by the Participant; provided, however,
that if a Participant withdraws any portion of his Account balance, he will be
barred from further participation in the Plan until the first day of the Plan
Year following the conclusion of a twelve (12) month period beginning on the
date the early distribution occurs.

        19.  Section 8.1 of the Plan is deleted in its entirety and replaced
with the following:

        8.1    Distribution of Benefits to Participants and Beneficiaries.    

(a)Distributions under the Plan to a Participant or to the Beneficiary of the
Participant shall be made under a systematic withdrawal plan (installment(s))
not exceeding 10 years or, if elected by the Employer in Section 1.10 and
specified in the Participant's deferral election, in a lump sum.

(b)Distributions under a systematic withdrawal plan must be made in
substantially equal annual, or more frequent, installments, in cash over a
period certain which does not exceed 10 years. A systematic withdrawal plan may
include a plan whereby one installment is elected.

        20.  Section 8.2 of the Plan is deleted in its entirety and replaced
with the following:

        8.2    Determination of Timing and Method of Distribution.    The
Participant will elect the timing and method of distribution of Plan benefits to
himself and the timing and method of distribution to his Beneficiary. Such
election will be made at the time the Participant makes a deferral election.
Such election shall apply to all amounts deferred in the applicable Plan Year. A
Participant may modify the election made under this Section 8.2 by submitting a
completed and executed form provided for such purpose; provided, however, that
such change shall not be given any effect unless a full calendar year passes
between the date on which such election form is submitted and the date of the
distribution designated on such form. If the Participant does not elect the
method of distribution to him or his Beneficiary, the method shall be a single
installment payment. If the Participant does not elect the timing of
distribution to him or his Beneficiary, the Participant's account balance will
be distributed upon his termination of service with the Company.

        21.  Section 9.4 of the Plan is deleted in its entirety and replaced
with the following:

        9.4    Distribution upon Termination of the Plan.    Upon termination of
the Plan, no further Deferral Contributions or Matching Contributions shall be
made under the Plan. In addition, upon termination of the Plan, the Board of
Directors of the Employer may, in its sole discretion, determine whether or not
Participants' Accounts maintained under the Plan will be immediately distributed
in a single lump sum or continue to be governed by the terms of the Plan until
paid out in accordance with the terms of the Plan and each Participant's
election under Section 7.1 of the Plan.

        22.  A new Section 10.8 of the Plan is added as follows:

        10.8    Establishment of Trust.    The Employer shall be responsible for
the payment of all benefits under the Plan. At its discretion, the Employer may
establish one or more grantor trusts for the purpose of providing for the
payment of benefits under the Plan; provided, however, that the establishment of
such a trust shall not affect the status of the Plan as an unfunded plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Employer's creditors in the event of its bankruptcy or
insolvency. Benefits paid to the Participants from any such trust shall be
considered paid by the Employer for purposes of meeting the obligations of the
Employer under the Plan. Notwithstanding the establishment of a trust, the
Employer reserves the right at any time and from time to time to pay Plan
benefits to Participants or their Beneficiaries in whole or in part from sources
other than the Trust, in which case upon the Employer's request, the Employer
shall receive a distribution from the Trust in an amount equal to the amount
paid by the Employer from sources other than the Trust to the Participant in
satisfaction of its obligations under the Plan, provided that such distribution
shall not exceed the amount of Trust assets previously allocated to such
Participant or Beneficiary.

4

--------------------------------------------------------------------------------



QuickLinks


ADDENDUM TO THE GILEAD SCIENCES, INC. DEFERRED COMPENSATION PLAN JULY 19, 2001
